Citation Nr: 1429428	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-25 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a heart disorder, to include as due to herbicide exposure.  

3.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure.  

4.  Entitlement to service connection for residuals of prostate cancer, to include as due to herbicide exposure.  

5.  Entitlement to special compensation due to loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant, spouse, friend


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran had active service from January 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio, that, in pertinent part, denied the above claimed benefits.  

In June 2012, the Veteran, his spouse, and a friend testified at a personal hearing over which the undersigned presided.  A transcript of that hearing has been associated with his claims file.
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are duplicative of the evidence in the paper claims file.

The issues of entitlement to service connection for a heart disorder, erectile dysfunction, residuals of prostate cancer, and entitlement to special monthly compensation based on loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus is related to active service.



CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Tinnitus

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

A current diagnosis of tinnitus has been established.

A September 2010 VA examiner was unable to review the claims file and, therefore, did not provide an etiology opinion regarding tinnitus.  In an October 2010 addendum, the VA examiner concluded that the onset of the Veteran's tinnitus had been reported as being in 1990, therefore, it was less likely related to service.

During the June 2012 Board hearing, the Veteran testified that he had been exposed to acoustic trauma during active service including from artillery fire.  He further clarified that his current tinnitus had begun and continued since service, but had worsened around 1990.  
In light of the Veteran's June 2012 testimony, the Board finds that the factual basis for the October 2010 VA examiner's opinion is inaccurate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (finding that a medical opinion based on an inaccurate factual premise is not probative).

Resolving reasonable doubt in the Veteran's favor, in light of the competent and credible reports as to the onset and continuity of symptomatology, the Board finds that the evidence is at the very least in relative equipoise.  Therefore, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.  


REMAND

The United States Department of Defense has acknowledged that herbicides, such as Agent Orange, were used along the Korean Demilitarized Zone (DMZ) from April 1968 through July 1969 to defoliate fields of fire between the front line defensive positions and the south barrier fence.  The affected area was a strip of land 151 miles long and up to 350 yards wide, from the fence to north of the civilian control line.  Selected ground combat units that served between April 1968 and July 1969 were presumptively exposed to herbicides during their service in Korea and are, therefore, eligible for the presumptive conditions that have been epidemiologically linked to herbicide exposure.  

Additionally, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).
Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam or along the DMZ of Korea.  Specifically, the M21-1MR provides that the following development should be performed: 

(a)  Ask the Veteran for the approximate dates, location, and nature of the alleged exposure. 

(b)  Furnish the Veteran's description of exposure to Compensation and Pension service via e-mail at VAVBAWAS/CO/211/AgentOrange and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged. 

(c)  If Compensation and Pension Service review does not confirm that herbicides were used as alleged, submit a request to The United States Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(l)&(n). 

The evidentiary development procedures provided in VBA's Adjudication Procedure Manual, M21-1, are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (Board failed to comply with duty to assist requirement when it failed to remand case for compliance with evidentiary development called for by the M21-1).

The Veteran has submitted lay statements from fellow service members that were stationed with the Veteran during his period of active service.  Statements specifically identified participation in "Operation Freedom Drop" in 1969.  The Veteran's wife testified that he had gone to the DMZ in April 1969 when a plane was shot down.  Moreover, the Veteran identified evidence that he received hazard field pay during service.  Based on this evidence, the Board requests that another attempt be made to verify service within the Korean DMZ.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall request that the service department provide any records that show the locations in which the Veteran's unit served in Korea; any records showing temporary duties assigned to the Veteran; any records relating to why the Veteran received hazard field pay in 1969; and any records showing that the Veteran or members from his unit were sent to the DMZ in Operation Freedom Drop or following an April 1969 plane crash.  

Such action shall include, but not be limited to, obtaining the Veteran's entire service personnel file; furnishing the Veteran's description of exposure to Compensation and Pension service (VAVBAWAS/CO/211/AgentOrange) and requesting  a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged; making a request to the JSRRC, or other appropriate agency, for information regarding the location of the Veteran and his unit; and contacting the appropriate service department to request information (in the form of unit records or other such records) regarding whether the Veteran's military occupational specialty as a field artillery radar operator would result in his going to the DMZ, to include in April 1969 when a plane was shot down, in the ordinary course of fulfilling his duties. 

Any additional action necessary, to include follow-up action requested by any contacted entity, shall be accomplished.  If the search for such records leads to negative results, the Veteran must be notified and afforded  an opportunity to respond.

2.  The agency of original jurisdiction will then review the 
Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

3.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


